DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 10 September 2020.
Claims 1-13 are pending and have been presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the analysis device" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner believes “a communication device” recited in line 4 should read “an analysis device”.  This would resolve the antecedent basis issue and is consistent with claim 1 which contains similar limitations.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 and 6-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by SHILANE (U.S. Patent Application Publication #9,471,245).

1. SHILANE discloses A storage system, comprising: a first storage system that includes a first processor and a first drive (see column 6, lines 23-39: primary storage 180 can be a server, which would include a processor, with a storage device); a second storage system that includes a second processor and a second drive (see column 4, lines 29-47: backup storage 104 can be a server, which would include a processor, with a storage device); and an analysis device that is capable of communication (see column 6, line 58 through column 7, line 3: dataset transfer analyzer measures the efficiency of prior backups, these backups copy data from the primary storage to the backup storage), wherein the analysis device analyzes an influence of the first storage system on the second storage system based on information of the first storage system and information of the second storage system that cooperates with the first storage system (see column 7, lines 58-63: analysis of host write pattern on primary storage; column 10, lines 13-16: dataset transfer characteristics are provided to the backup system; column 11, lines 4-32: the type of I/O received at the backup storage affects the efficiency of the backup storage system, therefore, the selection of the block size at backup frequency based on host writes at the primary storage has an impact on the I/O efficiency at the backup storage).

2. The storage system according to claim 1, wherein the cooperative operation is remote copy from the second storage system to the first storage system (see column 3, lines 45-50: incremental backup from the primary storage to the backup storage).

4. The storage system according to claim 2, wherein the analysis device specifies the second storage system affected by the first storage system based on a relationship between storage systems in which the remote copy is set (see column 9, lines 48-60: the backup storage is associated with the primary storage from a backup request that results in data being copied between the two storage systems).

6. The storage system according to claim 2, wherein the analysis device is configured to estimate a remote copy performance based on the information of the first storage system, and estimate an influence on a processing performance of the first storage system based on the estimated remote copy performance (see column 8, line 29 through column 9, line 2: the efficiency of the data transfer based on host writes and measured transfer time from prior backups).

(see column 9, lines 3-29: block size and quantity of data that needed to be transferred), a remote copy performance is estimated based on the configuration information and the operation rate of the first storage system (see column 9, lines 3-29: block size and quantity of data that needed to be transferred, the amount of data that needs to be transferred affects the remote copy performance as more data needs to be sent and stored on the backup storage), and an influence on a processing performance of the second storage system is estimated based on the estimated remote copy performance and the configuration information and the operation rate of the first storage system (see column 11, lines 4-32: the type of I/O received at the backup storage affects the efficiency of the backup storage system, therefore, the selection of the block size at backup frequency based on host writes at the primary storage has an impact on the I/O efficiency at the backup storage).
.

8. The storage system according to claim 7, wherein when the remote copy performance deteriorates, the second storage system is affected (see column 11, lines 3-32: the values used for the backup, such as block size and frequency, affect the transfer time and the I/O efficiency at the backup storage).

9. The storage system according to claim 2, wherein the analysis device is configured to estimate a response time of remote copy based on the information of the (see column 7, lines 30-60: block size and backup frequency affect the transfer efficiency and the time that the system takes to perform a backup, these values are adjusted to make sure the backup is completed in a timely manner, which indicates the system is estimating the amount of time a remote copy will take).

10. The storage system according to claim 6, wherein the analysis device is configured to detect a change in the first storage system, and analyze an influence on the first storage that has changed (see column 7, lines 5-60: host I/O pattern, block size and backup frequency are all factors that can change which would have an influence on the backup storage).

11. The storage system according to claim 10, wherein the change of the first storage system is one of a predicted change in an I/O amount, a configuration change instruction, and an actually measured change (see column 7, lines 5-60: host write pattern would be an I/O change, block size and frequency would be a configuration change).

12. The storage system according to claim 6, wherein the influence of the second storage system is an influence on an I/O processing performance (see column 11, lines 4-32: data transfer parameters affect the I/O efficiency of the backup storage).

13. SHILANE discloses A method for analyzing a storage system, the storage system including a first storage system that includes a first processor and a first drive (see column 6, lines 23-39: primary storage 180 can be a server, which would include a processor, with a storage device); a second storage system that includes a second processor and a second drive (see column 4, lines 29-47: backup storage 104 can be a server, which would include a processor, with a storage device); and an communication device that is capable of communication (see column 6, line 58 through column 7, line 3: dataset transfer analyzer measures the efficiency of prior backups, these backups copy data from the primary storage to the backup storage), wherein the analysis device analyzes an influence of the first storage system on the second storage system based on information of the first storage system and information of the second storage system that cooperates with the first storage system (see column 7, lines 58-63: analysis of host write pattern on primary storage; column 10, lines 13-16: dataset transfer characteristics are provided to the backup system; column 11, lines 4-32: the type of I/O received at the backup storage affects the efficiency of the backup storage system, therefore, the selection of the block size at backup frequency based on host writes at the primary storage has an impact on the I/O efficiency at the backup storage).

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record fails to teach or fairly suggest the additional limitations recited in claims 3 and 5.  Looking at claim 3, while SHILANE does transfer data between the storage systems, the primary storage transmits the data to the backup storage.  The backup storage performs the write and read to the disk.  The primary storage does not perform the actual read and write on the backup storage.  Looking at claim 5, the art of record does not analyze the influence of a plurality of second storage systems on the first storage system.  SHILANE measures the influence of the first storage (primary) on a second storage (backup).  Claim 5 looks at the influence in reverse for multiple storage systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136